Action by the plaintiff against the defendant for damages for negligently killing a dog. The case was tried by the judge of the circuit court without a jury, and there was judgment for the plaintiff and damages assessed at $50.
There was ample evidence to justify the trial court in finding that the plaintiff's dog was run over and killed by one of the defendant's trains, and, when this was done, the plaintiff made out a prima facie case, and the burden was placed under section 9955 of the Code of 1923 upon the defendant to acquit itself of negligence, and which it made no attempt to do, and the trial court was justified in rendering a judgment for the plaintiff.
The main contention for a reversal of this case is based upon the unconstitutionality of said section 9955 of the Code. Indeed, as stated in brief of appellant's counsel: "In our opinion the most vital question presented in this case is the constitutionality of section 9955 of the 1923 Code of Alabama." It is sufficient to say that this question was settled against the appellant's contention in the case of L.  N. R. R. Co. v. Green, 222 Ala. 557, 133 So. 294, and we have no inclination to depart from said holding.
The trial court committed no reversible error in the rulings upon the evidence.
The judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and FOSTER, JJ., concur.